Citation Nr: 1755896	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-25 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for degenerative joint disease of the right knee.

2.  Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to service-connected patellofemoral syndrome of the right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1967 to August 1973.

This originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In the November 2009 rating decision, in pertinent part, the RO denied service connection for hypertension and denied the Veteran's request to reopen his previously denied claim for service connection for degenerative joint disease of the right knee.  

In his September 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In a January 2015 statement, the Veteran withdrew his request for a hearing.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2017).  

This appeal was previously remanded by the Board in November 2015 for further development.  It has been returned to the Board for further review.  

In an August 2016 rating decision, the VA Appeals Management Center (AMC) granted service connection for hypertension.  As this represents a full grant of the benefit sought with respect to this issue, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)


FINDINGS OF FACT

1.  In a December 1976 rating decision, the RO denied service connection for residuals of a right knee sprain with arthralgia and degenerative spurring on the basis that the evidence failed to establish a knee condition in service or a nexus to service.  The Veteran was notified and did not appeal or submit new and material evidence within one year of the rating decision.  That decision became final.  

2.  In a September 1984 administrative decision, the RO denied the Veteran's request to reopen his claim of service connection for a right knee disorder because he had failed to submit new and material evidence.  The Veteran was notified and did not appeal and did not submit new and material evidence within one year of the rating decision.  That decision became final.

3.  Evidence received since the September 1984 administrative decision raises a reasonable possibility of substantiating this claim.  

4.  The probative evidence of record is at least in equipoise as to whether the Veteran's degenerative joint disease of the right knee is etiologically related to his service-connected patellofemoral syndrome of the right knee.


CONCLUSIONS OF LAW

1.  The September 1984 administrative decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for degenerative joint disease of the right knee has been received.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for degenerative joint disease of the right knee have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran contends that he has degenerative joint disease of the right knee that is etiologically related to his active duty service.  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence is neither cumulative nor redundant of evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   However, until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The RO denied the Veteran service connection for the residuals of a right knee sprain with arthralgia and degenerative spurring in a December 1976 rating decision.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the December 1976 rating decision is final.  38 U.S.C. § 7105(b)(1); 38 C.F.R. §§ 3.104, 20.302 (2017).  

The RO denied the Veteran's request to reopen his claim of service connection for a right knee disorder in a September 1984 administrative decision.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie, 24 Vet. App. at 251-52; see also Bond, 659 F.3d at 1367-68.  Therefore, the September 1984 administrative decision is final.  38 U.S.C. § 7105(b)(1); 38 C.F.R. §§ 3.104, 20.302.  

The basis for the December 1976 denial was a lack of evidence of a knee condition in service or a nexus to service.  The basis for the September 1984 denial was a lack of new and material evidence.   

The question is thus whether the Veteran has submitted or VA has otherwise received evidence that was not before the RO in September 1984, that is neither redundant nor cumulative, and that raises a reasonable possibility of substantiating a claim that the Veteran currently has degenerative joint disease of the right knee that is related to an injury or illness in service.  The evidence that was of record at the time of the September 1984 rating decision included the Veteran's service treatment records, VA treatment records, private treatment records, and a July 1976 VA examination report.  

Since the September 1984 administrative decision, the Veteran has been granted service connection for patellofemoral syndrome of both knees in a November 2009 rating decision.  The rating for the left knee was recharacterized to include the residuals of a total left knee replacement in a September 2012 rating decision.  The Veteran was also afforded a VA medical opinion regarding the left knee replacement in August 2012, which noted that the knee replacement was due to osteoarthritis of the left knee and explained in detail how patellofemoral syndrome can cause degenerative osteoarthritis of a knee.  As the record now contains more evidence pertinent to the issue of nexus to service than it did in September 1984, the Board finds that new and material evidence has been received which pertains to previously unestablished facts necessary to support the claim.  As this evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence, the claim is reopened.  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2017); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service treatment records from July 1972 note a diagnosis of bilateral chondromalacia patella.  The Veteran is service-connected for patellofemoral syndrome of each knee.

The Veteran was afforded a VA examination in September 2009.  The examiner diagnosed degenerative joint disease and patellofemoral syndrome of both knees and opined that patellofemoral syndrome was as likely as not related to active duty service, but provided no opinion regarding degenerative joint disease.  In October 2009, the September 2009 VA examiner provided an addendum opinion that there was no relationship between the Veteran's degenerative joint disease and chondromalacia patella during his active duty service.  However, the rationale for this opinion relied on facts specific to the Veteran's left knee.  

The Veteran was afforded an additional VA medical opinion in August 2012.  The examiner opined that the Veteran's total left knee replacement was to treat severe osteoarthritis of the left knee and that it was at least as likely as not that this arthritis was a result of the Veteran's patellofemoral syndrome.  The examiner thoroughly explained the biological processes by which patellofemoral syndrome causes degenerative osteoarthritis of a knee joint.  Based primarily on this opinion, in a September 2012 rating decision, the RO recharacterized the Veteran's service-connected patellofemoral syndrome of the left knee to include the residuals of a left total knee arthroplasty.  

Both of the medical opinions of record regarding a causal relationship between patellofemoral syndrome and degenerative joint disease focus on the Veteran's left knee.  However, the October 2009 opinion's rationale relies on facts specific to the Veteran's left knee and the August 2012 opinion's rationale does not.  The August 2012 VA opinion, which thoroughly and convincingly explains the biological processes by which patellofemoral syndrome causes degenerative arthritis of a knee in a way that would apply equally to either of the Veteran's knees, is therefore the more probative of the two medical opinions of record.  In light of the totality of the circumstances, and after resolving all reasonable doubt in the Veteran's favor, the evidence of record supports a finding that it is at least as likely as not that the Veteran's degenerative joint disease of the right knee was caused by his service-connected patellofemoral syndrome of the right knee.  Accordingly, the Board finds that granting service connection for degenerative joint disease of the right knee is the decision that is the most consistent with VA's policy to administer the law under a broad and liberal interpretation consistent with the facts of the case.  38 C.F.R. § 3.303(a).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for degenerative joint disease of the right knee is reopened.  

Service connection for degenerative joint disease of the right knee is granted.  



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


